Exhibit 10.1

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

LICENSE AGREEMENT

AMENDMENT No. 6

This License Agreement Amendment No. 6 (the “Amendment No. 6”) executed and
delivered as of March 2, 2009 amends the License Agreement dated September 20,
2005, as later amended (the “Agreement”) by and between Standard & Poor’s
Financial Services LLC (“S&P”), as assignee and successor in interest to
Standard & Poor’s Standard & Poor’s, a division of The McGraw-Hill Companies,
and Chicago Mercantile Exchange Inc. (“CME”).

RECITALS

WHEREAS, S&P and CME are parties to the Agreement, and now mutually desire to
amend certain terms of the same.

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the sufficiency of which is hereby acknowledged,
the parties, intending to be legally bound, hereby agree as follows. All
capitalized terms used but not defined in this Amendment No. 6 shall have the
meaning assigned to such terms in the Agreement.

1. Section 1 of the Agreement shall be amended by adding the following:

(kk) “Cleared OTC Swap” shall mean a swap contract that is bilaterally
negotiated and cleared by a clearing organization such as CME’s Clearinghouse.

2. Section 2(a) of the Agreement shall be amended by adding the following
language to the end of the existing Section 2(a):

In addition, S&P hereby further grants to CME worldwide licenses: (1) to use the
S&P-GSCI Excess Return Index in connection with clearing, marketing, and
promoting Cleared OTC Swaps; and (2) to use and refer to the S&P-GSCI Excess
Return Index mark in connection with clearing, marketing, and promoting Indexed
Contracts and with making such disclosures about such Cleared OTC Swap as CME
deems necessary or desirable under any applicable federal or state laws, rules
or regulations or under this Agreement in order to indicate the source of the
S&P Stock Indices.



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

3. Section 5 of the Agreement shall be amended by adding the following language
after Section 5(k):

(l) Cleared OTC Swap License Fee. In addition to all other fees and royalties
payable by CME in this Agreement, CME shall pay S&P an annual OTC payment each
year for the right to clear, market and promote the Cleared OTC Swaps based on
the S&P-GSCI Excess Return Index. The first such payment is due sixty (60) days
after execution of this Amendment No. 6. Subsequent payments shall be due on the
anniversaries of this Amendment No. 6 during the Term. The payments shall be
$***** in the first year, $***** in the second year and $***** the third year.
Either party, in its sole discretion, may propose an adjustment of the annual
payment for the Cleared OTC Swaps based on the S&P-GSCI Excess Return Index by
providing written notice of such at least 180 days prior to the third
anniversary of this Amendment No. 6. Such adjusted payment shall apply to the
remainder of the Term. The parties agree to negotiate in good faith any proposed
adjustment. If the parties do not agree on the adjustment prior to 30 days
before the third anniversary, this Agreement shall terminate on the third
anniversary solely with respect to the Cleared OTC Swaps based on the S&P-GSCI
Excess Return Index. If no such written notice is received, the payment shall
remain at $***** per year for the remainder of the Term.

4. Section 10 of the Agreement shall be amended by adding the following language
after Section 10(g):

(h) Cleared OTC Swap Report. CME shall provide to S&P a quarterly report within
thirty (30) days of the end of each calendar quarter. The format and contents of
such report shall be in CME’s sole discretion but it shall at a minimum include
the number of Cleared OTC Swaps based on the S&P-GSCI Excess Return Index
licensed hereunder and cleared by CME during the quarter. Further, CME shall
provide S&P an annual report within thirty (30) days of the end of each calendar
year that includes the identities of all parties to transactions in Cleared OTC
Swaps based on the S&P-GSCI Excess Return Index. S&P shall treat such reports as
confidential information and shall use the annual report sole for the purpose of
determining such parties’ licensed rights to participate in the Cleared OTC
Swaps market at CME.

5. In the event of any conflict, ambiguity or inconsistency between the terms
and conditions of this Amendment No. 6 and the terms and conditions of the
Agreement, the terms and conditions of this Amendment No. 6 shall govern and
control.

Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
executed as of the date specified above.

 

STANDARD & POOR’S FINANCIAL SERVICES LLC, assignee and successor in interest to
Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.    CHICAGO
MERCANTILE EXCHANGE INC. By:  

/s/ Alexander J. Matturi Jr.

   By:  

/s/ Rick Redding

Name:   Alexander J. Matturri Jr.    Name:   Rick Redding Title:   Executive
Managing Director    Title:   Managing Director Products and Services
Development

 

3